
	

115 S338 IS: Scientific Integrity Act
U.S. Senate
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 338
		IN THE SENATE OF THE UNITED STATES
		
			February 7 (legislative day, February 6), 2017
			Mr. Nelson (for himself, Mr. Peters, Mr. Schatz, Mr. Blumenthal, Mr. Udall, Mr. Coons, Mrs. Gillibrand, Mr. Merkley, Mr. Van Hollen, Mr. Whitehouse, Ms. Baldwin, Mr. Reed, Mr. Heinrich, Mrs. Feinstein, Ms. Warren, Ms. Hassan, Ms. Stabenow, Mr. Markey, Mr. Booker, Ms. Cantwell, Mr. Warner, Mrs. Shaheen, Mr. Franken, Mr. Cardin, Mrs. Murray, Mr. Carper, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To protect scientific integrity in Federal research and policymaking, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Scientific Integrity Act.
 2.Definition of Federal agencyIn this Act, the term Federal agency has the meaning given the term agency in section 551(1) of title 5, United States Code. 3.Sense of Congress on scientific integrityIt is the sense of Congress that—
 (1)independent, impartial science and the scientific process should inform and guide public policy decisions on a wide range of issues, including improvement of public health, protection of the environment, and protection of national security;
 (2)the public must be able to trust the science and scientific process informing public policy decisions;
 (3)science, the scientific process, and the communication of science should be free from political, ideological, or financial influence; and
 (4)policies and procedures that ensure the reliable conduct and communication of publicly funded science are critical to ensuring public trust.
 4.Public communicationsExcept as provided in section 552(b) of title 5, United States Code, the head of each Federal agency that funds or conducts scientific research shall—
 (1)promote and maximize the communication and open exchange of data and findings to other agencies, policymakers, and the public of research conducted by a scientist employed or contracted by a Federal agency that funds or conducts scientific research; and
 (2)prevent the intentional or unintentional suppression or distortion of the data and findings described in paragraph (1).
 5.PrinciplesSection 1009(a) of the America COMPETES Act (42 U.S.C. 6620(a)) is amended to read as follows:  (a)Principles (1)In generalNot later than 30 days after the date of enactment of the Scientific Integrity Act, the Director of the Office of Science and Technology Policy, in consultation with the head of each Federal agency that funds or conducts scientific research, shall develop and issue an overarching set of principles—
 (A)to ensure the communication and open exchange of data and findings to other agencies, policymakers, and the public of research conducted by a scientist employed or contracted by a Federal agency that funds or conducts scientific research; and
 (B)to prevent the intentional or unintentional suppression or distortion of the data or findings described in subparagraph (A).
 (2)Exchange of data and findingsIn order to promote the sharing of data and findings, as appropriate, the principles shall— (A)encourage the open exchange of data and findings of research undertaken by a scientist employed or contracted by a Federal agency that funds or conducts scientific research;
 (B)be consistent with existing Federal laws, including chapter 18 of title 35, United States Code (commonly known as the Bayh-Dole Act); and
 (C)take into consideration the policies of peer-reviewed scientific journals in which Federal scientists may currently publish findings.
						.
		6.Scientific integrity policies
 (a)In generalSection 1009 of the America COMPETES Act (42 U.S.C. 6620) is amended by striking subsection (b) and inserting the following:
				
 (b)Scientific integrity policiesNot later than 90 days after the date of enactment of the Scientific Integrity Act, the head of each Federal agency that funds or conducts scientific research shall—
 (1)develop and enforce a scientific integrity policy, including procedures, regarding the release of data and findings to other agencies, policymakers, and the public of research conducted by a scientist employed or contracted by that Federal agency; and
 (2)submit the scientific integrity policy to the Director of the Office of Science and Technology Policy and Congress.
 (c)RequirementsA scientific integrity policy under subsection (b) shall— (1)be consistent with the principles established under subsection (a);
 (2)specifically address what is and what is not permitted or recommended under that policy, including procedures;
 (3)be specifically designed for the Federal agency; (4)be applied uniformly throughout the Federal agency; and
 (5)be widely communicated and readily accessible to the public and all employees and contractors of the Federal agency.
 (d)ContentsAt a minimum, each scientific integrity policy under subsection (b) shall ensure that— (1)the scientific conclusions and personnel actions regarding scientists are not made based on political considerations;
 (2)the selection and retention of candidates for science and technology positions in the Federal agency are based primarily on the candidate's expertise, scientific credentials, experience, and integrity;
 (3)scientists adhere to the highest ethical standards of honesty and professionalism in conducting their research and disseminating their findings;
 (4)the appropriate rules, procedures, and safeguards are in place to ensure the integrity of the scientific process within the Federal agency, including procedures—
 (A)that allow for a scientist to review public release of materials that cite work from that scientist or otherwise claim to represent the scientist's scientific opinion; and
 (B)to identify, evaluate the merits of, and address instances in which the scientific process or the integrity of scientific and technological information may be compromised;
 (5)scientific or technological information considered in policy decisions is subject to well-established scientific processes, including peer review where appropriate;
 (6)except as provided in section 552(b) of title 5, United States Code, each Federal agency makes publicly available scientific or technological findings that are considered or relied upon in policy decisions and regulatory proposals;
 (7)technical staff are able to ensure the technical content of scientific documents, reports, press releases, and fact sheets accurately represents the relevant scientific data and conclusions; and
 (8)procedures, including any applicable whistleblower protections, are in place as are necessary to ensure the integrity of scientific and technological information and processes on which the Federal agency relies in its decisionmaking or otherwise uses.
 (e)ApplicationA scientific integrity policy shall apply to each employee or contractor who conducts, handles, communicates, or supervises federally funded scientific research for the Federal agency or for a federally funded research and development center sponsored by the Federal agency.
 (f)Dissemination of scientific integrity policies and proceduresThe head of each Federal agency that funds or conducts scientific research shall— (1)make the scientific integrity policy available to the public on the Federal agency's website;
 (2)disseminate the scientific integrity policy to each new employee and contractor; and
 (3)develop and require training on the scientific integrity policy for each employee or contractor who conducts, handles, communicates, or supervises scientific research for the Federal agency.
 (g)Definition of Federal agencyIn this section, the term Federal agency has the meaning given the term agency in section 551(1) of title 5, United States Code.. (b)Existing scientific integrity policiesNotwithstanding section 1009(b) of the America COMPETES Act (42 U.S.C. 6620(b)), as amended by this Act, a scientific integrity policy that was in effect on the day before the date of enactment of this Act may satisfy the requirements of section 1009 of that Act if the head of a Federal agency that funds or conducts scientific research—
 (1)makes a written determination that the policy satisfies the requirements of that section; and (2)submits the written determination and the policy to the Director of the Office of Science and Technology Policy and Congress.
 7.NAPA reviewNot later than 90 days after the date of enactment of this Act, the Director of the Office of Science and Technology Policy shall enter into an agreement with the National Academy of Public Administration—
 (1)to study the effectiveness of the scientific integrity policies under section 1009 of the America COMPETES Act (42 U.S.C. 6620), as added by section 6 of this Act—
 (A)in promoting the communication and open exchange of data and findings to other agencies, policymakers, and the public of research conducted by scientists employed or contracted by a Federal agency; and
 (B)in preventing the intentional or unintentional suppression or distortion of the data and findings described in subparagraph (A); and
 (2)to recommend any improvements to the scientific integrity policies to achieve the purposes described in subparagraphs (A) and (B) of paragraph (1).
